Title: To James Madison from Henry Dearborn, 26 June 1812
From: Dearborn, Henry
To: Madison, James


Sir,
Boston June 26th. 1812
Our political opponents in, and out, of the Legislature, are endeavouring to inspire as general an opposition to the measures of the Genl. Government as possible, how far they will venture toward an open resistence, is uncertain, nothing but their fears will prevent their going all lengths. It is said that they have not received so satisfactory information from New York, as they had expected. A memorial or address, to the people of the State, has been two days under discussion in the House of Representatives. The sentiments and stile, of the address, is calculated to induce a general opposition to the war, and all other measures of the Genl. Government. They will endeavour to have Town meeting in every Town where their party prevails, and it is understood that County Conventions are to follow the Town meetings. The Republicans will take measures for counteracting those outragious proceedings. Many of those who have gone all lengths with the Junto men, begin to fall off, and oppose those violent proceedings. Mr. Dexter has made strong & explicit declarations against their proceedings, and in favour of supporting the Government. From the frequent applications I receive from the small harbours and inlets on our extensive seacoast, I take the liberty of suggesting the expediency of incouraging the formation of minute Companies, in the Towns & vilages on the seacoast, by agreeing to furnish them with Armes, and some ammunition, on condition, that they should be duly organized, and ingaged to hold themselves ready to turn out on the shortest notice for the protection of their respective Towns, & those in their vicinity. I think there would be many Companies formed on those principles, and they would afford all the aid that would be necessary in many places, and in larger Towns, would be very usefull in cases of sudden emergencies. The ingagements ought to hold each man for the term of three or four years at least, unless when called into service at a distance, or they should enter into the Army. We are in great want of gunboats on our coast. I mean in the harbours & mouths of riveres. It will be impracticable to give such security & protection to many of the Towns & places on the sea coast from New-York to Passamaquadda, as the people would be intitled to, without a large number of gunboats of different sizes. It has been fashionable for many people to laugh at gunboats, but they will be found on experience to be an important part of our defence, and many of those who have effected to laugh at them, will be very glad of their protection. I have received no late information from Canada or Novascotia. I have not heard of the appointment of a Commissary Genl. Great inconveniencies are experienced from a want of clothing & Blankets for the recruits. With sentiments of the highest respect, I am Sir your Obedt. Servt.
H. Dearborn
